COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-359-CV
 
MARTHA
H. STEED                                                             APPELLANT
 
                                                   V.
 
GARY
GARDNER, GARDNER HOMES, L.L.P.,                            APPELLEES
AND
MIKE UPSHAW                                                                             
                                               ----------
            FROM
THE 342ND DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AAgreed
Motion To Dismiss With Prejudice.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by appellant, for
which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL A:  HOLMAN, J.; CAYCE, C.J.; and GARDNER, J.
 




DELIVERED:  November 8, 2007




[1]See Tex. R. App. P. 47.4.